Citation Nr: 1502023	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-10 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for blurred vision and/or cataracts.

3.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD).

4.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, including as secondary to a service-connected disability.

5.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, including as secondary to a service-connected disability.

6.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran, by counsel, withdrew his request for a hearing before the Board in September 2013.

The Board notes that the Veteran was originally assigned an initial rating of 30 percent for his PTSD, which was increased to 50 percent effective from the date of service connection by a March 2011 rating decision.  In a December 2012 rating decision, the Veteran was assigned a temporary total disability rating from October 2012 to November 2012 pursuant to 38 C.F.R. § 4.29 as a result of his being hospitalized in excess of 21 days for his PTSD symptoms.  He was also assigned a 50 percent rating for PTSD from December 2012 forward.  

The issues of service connection for bilateral upper and lower extremity neuropathy and/or radiculopathy and a higher initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Prior to the issuance of a decision in the appeal, the Veteran withdrew his appellate claims of service connection for hypertension, blurred vision/cataracts and a respiratory condition/COPD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met regarding his appellate claims of service connection for hypertension, blurred vision/cataracts and a respiratory condition/COPD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In his May 2014 appellate brief, the Veteran withdrew his appeal in connection with claims of service connection for hypertension, blurred vision/cataracts and a respiratory condition/COPD.  See Appellate Brief at 1.  Accordingly, the Board does not have jurisdiction to review these appellate claims, and they are dismissed.


ORDER

The appeal regarding the appellate claims of service connection for hypertension, blurred vision/cataracts and a respiratory condition/COPD is dismissed.


REMAND

Service Connection for Bilateral Upper and Lower Extremity Disorders

A September 2009 VA examination report, 2011 VA treatment records and January 2012 VA examination report seem to contain conflicting information as to the cause of the Veteran's upper and lower extremity neurologic complaints.  A new examination should be undertaken for clarification.  

Higher Initial Rating for PTSD

Since the Veteran was last examined for VA purposes in this regard in 2009, he was hospitalized for PTSD in October and November 2012.  This indicates a worsening since the 2009 examination, reflecting the need for a current examination.  In addition, the records of care generated during the admission should be obtained for consideration, together with any updated outpatient treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records that have not previously been associated with his claims file concerning the Veteran's treatment for his psychiatric disability and/or any upper extremity or lower extremity disorders from January 2012 to the present.   

2.  Notify the Veteran and his representative that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature extent and severity of his psychiatric disability and the impact on his ability to work.  They should be provided an appropriate amount of time to submit this lay evidence.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his psychiatric disability.  

The examiner should discuss the impact that the Veteran's service-connected disabilities have on his ability to secure and maintain substantially gainful employment, taking into consideration his education, training and previous work experience, but not his age or any impairment caused by non service-connected disabilities.  

4.  Additionally, the Veteran should be scheduled for one or more appropriate VA examinations to address the current nature and etiology of his claimed bilateral upper and lower extremity peripheral neuropathy disorders.  

Specifically, the examiner should state whether the Veteran has a diagnosis of peripheral neuropathy or other neurologic impairment affecting any of his extremities (upper or lower), and if so, whether it is caused or aggravated by one or more of his service-connected disabilities.  

In connection with all examinations ordered herein, the claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings and conclusions should be set forth together with a detailed rationale for any opinion expressed.  

5.  After completing the above actions, and any other necessary development as may become indicated, readjudicate the remanded claims.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


